                                                                       FILED
                                                                U.S. DISTRICT COURT
                                                                                  r;iv



             Sn tlje ©niteb States! ©isftrict Ciratt'2 "3
             for tfje ^outljerti JBisftritt of(©rorgia^T^                   '-T   viA.

                               ^tatoofioro Btbtoton
UNITED STATES OF AMERICA,



       V.                                                        CR 609-044


NATHAN ERIC CUTCHENS,

       Defendant.


                                              ORDER



      Before   the        Court   is     Defendant     Nathan      Cutchens'       motion    for


sentence reduction pursuant to the First Step Act.                            Dkt. No. 71.

For the reasons below, Cutchens' motion is DENIED.

                                         BACKGROUND


      On    October       8,    2009,     before      the   late    Honorable        B.   Avant

Edenfield, Cutchens pleaded guilty to possession of firearms and

ammunition     by     a    convicted          felon,    armed      career    criminal,          in

violation of 18 U.S.C. §§ 922(g)(1) and 924(e).                               Cutchens       was

classified as an Armed Career Criminal under 18 U.S.C. § 924(e),

based on convictions for escape, robbery, terroristic threats, and

felony     obstruction.           With    a   total    offense     level     of    30,    and    a

criminal history category VI, Cutchens' advisory guidelines range

was 180 to 210 months' imprisonment.                   On January 26, 2010, Cutchens

was   sentenced     to     192    months'       imprisonment        with    the     Bureau      of

Prisons (""BOP"), followed by five years' supervised release.                               Dkt.
No. 39.       According to the BOP website, Cutchens is being housed at

Coleman II United States Penitentiary in Sumterville, Florida and

has a release date of February 24, 2023.

       Cutchens did not file a direct appeal.            On December 7, 2015,

Cutchens filed a motion to vacate pursuant to 28 U.S.C. § 2255.

Dkt.    No.     47.   His   motion   was denied    and   judgment entered     in

February 2016.           Dkt. No. 55.     On July 6, 2018, Cutchens filed

another motion to vacate pursuant to 28 U.S.C. § 2255.                   Dkt. No.

58.    The Court construed Cutchens' motion as a second or successive


§ 2255, determined it lacked jurisdiction to consider the motion,

and dismissed it.           Dkt. Nos. 59, 61.       In March 2019, Cutchens

petitioned the Court of Appeals for leave to file a successive

§ 2255 motion.           Dkt. No. 63.     The Court of Appeals denied his

application, finding that Cutchens had failed to make the requisite

prima facie showing.          Dkt. No. 66.   In January 2020, Cutchens moved

for appointment of counsel.             Dkt. No. 67.     The Court denied his

motion.        Dkt. No. 70.


       Cutchens now moves the Court to reduce his sentence, citing

the First Step Act of 2018, Pub. L. 115-391, 132 Stat. 5194 (2018).

In its response, the Government interprets Cutchens motion, in

part,     as    moving    for   compassionate     release   under   18     U.S.C.

§ 3582(c)(1)(A), asserting that he is no longer an Armed Career

Criminal based on the Eleventh Circuit's recent opinion in United
States    V.   Oliver,    946   F.3d   1276   (11th   Cir.    2020)        As   the

Government notes, Cutchens has not averred that he has exhausted

his administrative remedies with the BOP as required by 18 U.S.C.

§ 3582(c)(1)(A).           Furthermore,       Cutchens       has   not     alleged

^^extraordinary and compelling reasons" set forth in the Sentencing

Guidelines policy statement § 1B1.13.           Cutchens has thus not shown

he is entitled to relief under 18 U.S.C. § 3582(c)(1)(A).

      Alternatively, the Governments argues that Cutchens is not

seeking compassionate release at all, but rather trying to once

again collaterally attack his conviction.                See United States v.

Carter, 500 F.3d 486, 490 (6th Cir. 2007) ('MW]hen a motion titled

as a § 3582 motion otherwise attacks the petitioner's underlying

conviction or sentence, that is an attack on the merits of the

case and should be construed as a § 2255 motion.").                      The Court

agrees.    Through his motion, Cutchens is attempting to circumvent

having to obtain authorization from the Eleventh Circuit to file

a   successive § 2255       petition.     Section     2255(h)      requires     that

prisoners wishing to file a successive petition to collaterally

challenge their conviction must first obtain permission from the

Court of Appeals.        Cutchens has not done so.       The Court thus lacks




^ The mandate in Oliver was withheld sua sponte; thus, no mandate has
issued in that case pending the Government's decision on whether to
request rehearing.
jurisdiction to consider it.      Farris v. United States, 333 F.3d

1211, 1216 (11th Cir. 2003).

     Accordingly, Cutchens' motion, dkt. no. 71, is DENIED.



    SO ORDERED   , this \^     day of March, 20^3.




                                 HON. LI^ANSQDBEY,.J'?CDD, JUDGE
                                 UNITEiy STATES DISTRICT COURT
                                 SOUTHERN   DISTRICT OF GEORGIA
